
	
		I
		111th CONGRESS
		1st Session
		H. R. 4063
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2009
			Ms. Edwards of
			 Maryland (for herself, Mr.
			 Rangel, and Mr. Bishop of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the congressional gold medal to the members of
		  the messman and steward branches of United States Navy, Marine Corps, and Coast
		  Guard that served during World War II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)During World War II, servicemembers of the
			 United States Navy, Marine Corps, and Coast Guard messman and steward branches
			 were men of African-American or Asian-Pacific Island descent.
			(2)The corresponding
			 branches operated under racially discriminatory policies by limiting nearly all
			 of its minority recruits to duty in these branches, providing food and valet
			 services.
			(3)The messmen and
			 steward branch servicemembers were targeted for disparagement as servants,
			 menials, and boys.
			(4)Many volunteers of
			 African-American and Asian-Pacific Islander descent entered the United States
			 Navy, Marine Corps, and Coast Guard with extraordinary talents and training
			 from civilian life and acquired considerable leadership experience and
			 practical seamanship qualifications after enlisting, but were denied requests
			 for transfer to other units.
			(5)The messman and steward branch
			 servicemembers shared in all the hardships and hazards of combat duty on the
			 high seas as integral members of their ship’s companies, serving in practically
			 every Navy and Coast Guard combatant ship-type, and in virtually every sea
			 battle from before the Nation’s entry into World War II until its
			 finish.
			(6)The messmen and
			 steward branch servicemembers faithfully and heroically performed their
			 secondary role at their battle stations and made vital contributions that were
			 all too often misunderstood or unappreciated.
			(7)No fewer than
			 1,172 Navy, Marine Corps, and Coast Guard messman and steward branch
			 servicemembers were killed in action or died of wounds during World War
			 II.
			(8)The messman and steward branch
			 servicemembers served honorably and exhibited heroism, sacrifice, commitment,
			 and patriotism all while experiencing discrimination by their peers and
			 superiors.
			2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design in honor of the steward and messman branches
			 of the United States Navy, Marine Corps, and Coast Guard that served during
			 World War II, collectively, in recognition of their personal sacrifice and
			 service to their country.
			(b)Design and
			 StrikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 GeneralFollowing the award
			 of the gold medal in honor of the steward and messman branches of the United
			 States Navy, Marine Corps, and Coast Guard that served during World War II
			 under subsection (a), the gold medal shall be given to the Smithsonian
			 Institution, where it will be displayed as appropriate and made available for
			 research.
				(2)SenseIt is the sense of the Congress that the
			 Smithsonian Institution should make the gold medal received under paragraph (1)
			 available for display elsewhere, particularly at other appropriate locations
			 associated with the steward and messman branches of the United States Navy,
			 Marine Corps, and Coast Guard that served during World War II.
				3.DUPLICATE
			 MEDALSUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.NATIONAL
			 MEDALSMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.AUTHORIZATION OF
			 APPROPRIATIONS; PROCEEDS OF SALE
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medals authorized
			 under section 2.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
